Citation Nr: 1648135	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Janesville, Wisconsin


THE ISSUE

Whether the character of the Veteran's discharge from service constitutes a bar to the receipt of VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1965 through July 1968, to include service in Vietnam.  The period of service from September 23, 1966 to July 23, 1968 is the subject of this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Janesville, Wisconsin RO has assumed the role of agency of original jurisdiction.

The Veteran provided testimony before a Veterans Law Judge at a hearing in December 2008.  A transcript of the hearing is in the claims folder.  

The Veteran was informed that the VLJ before whom he testified was no longer with the Board.  In June 2010, the Veteran stated that he did not want another Board hearing.  


FINDINGS OF FACT

1.  The Veteran was discharged from his last period of active service under conditions other than honorable.

2.  In April 1968, the Veteran was convicted of a January 1968 armed robbery and sentenced to eight years in prison. 

3.  An October 1969 administrative decision determined that the Veteran's discharge due to conviction of a felony is considered dishonorable.

4.  The probative evidence of record demonstrates that the Veteran was insane, as defined by the VA, at the time of the January 1968 armed robbery; the Veteran's additional conduct during the period of service from September 23, 1966 to July 23, 1968 did not amount to willful and persistent misconduct.

. 
CONCLUSION OF LAW

The character of the Veteran's last discharge from service under other than honorable conditions is not a bar to VA benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § § 3.12 and 3.354.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In order to qualify for VA benefits, an Appellant must demonstrate that he had the status of a Veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A person seeking to establish Veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. §3.12(c) and regulatory bars listed in 38 C.F.R. §3.12(d).  The statutory bars under 38 U.S.C.A. § 5303(a) and 38 C.F.R. §3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities, (2) by reason of the sentence of a general court- martial, (3) resignation by an officer for the good of the service, (4) as a deserter, (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release, or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. §3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. §3.12(c).

The regulatory bars under 38 C.F.R. §3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) Mutiny or spying, (3) an offense involving moral turpitude, including conviction of a felony, (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. §3.12(b).  An insane person is one who, due to a disease (1) "exhibits ... a more or less prolonged deviation from his normal method of behavior;" (2) "interferes with the peace of society;" or (3) "has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  Struck v. Brown, 9 Vet. App. 145, 152-54 (1996) (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  

In this case, the Veteran had active duty service, in relevant part, from September 20, 1966 through July 23, 1968.  On January 31, 1968, the Veteran committed armed robbery of a liquor store.  In April 1968, he was tried, convicted, and sentenced to eight years imprisonment.  He was discharged under other than honorable conditions.  See DD-214.  Subsequently, the VA determined that the Veteran's discharge was considered under dishonorable conditions, as it resulted from a conviction of a felony.  See Administrative Decision dated October 2, 1969.

The Veteran contends that, at the time of the January 1968, he was insane as defined by the VA.

The Veteran was afforded a VA examination in March 2010.  The examiner was asked to opine whether the Veteran was clinically insane at the time of the January 1968 armed robbery.  Upon review of the record and examination of the Veteran, the examiner opined that at the time of the January 1968 armed robbery, the Veteran was not mentally defective or constitutionally psychopathic, but he did exhibit a more or less prolonged deviation from his normal method of behavior.  In so finding, the examiner cited the Veteran's history prior to entering the military.  There was no evidence of any significant deviation from age appropriate norms of conduct.  The examiner also opined that at the time, the Veteran's drug and alcohol additions exacerbated his PTSD, which ultimately played a significant role in his decision to commit armed robbery.

In a subsequent Administrative Decision, the VA determined that although the Veteran was insane at the time of the January 1968, his discharge was still a bar to VA benefits.  The Decision cited the Veteran's various infractions during service these infractions, along with the January 1968 armed robbery, demonstrated a pattern of willful and persistent misconduct; thus VA benefits were barred.  See Administrative Decision dated September 8, 2010.  However, there was no analysis as to whether these infractions exhibited a more or less prolonged deviation from the Veteran's normal method of behavior due to mental disease.

In light of the above, the Board finds that the evidence is in favor of the Veteran, and his discharge under other than honorable conditions is not a bar to VA benefits for the period from September 20, 1966 to July 23, 1968.  The Board has considered the most recent Administrative Decision, which states that the Veteran exhibited a pattern of willful and persistent misconduct.  However, the Board notes that the Veteran's undesirable discharge was based on the felony conviction.  The October 1969 administrative decision did not cite any of the Veteran's previous in-service infractions.  Therefore, the Board finds that previous infractions were not relevant to the reason for discharge.

In any event, the most probative evidence of record is the VA examination, which states that the Veteran was insane at the time of the January 1968 armed robber, the direct cause of his unfavorable discharge.  The other infractions also demonstrate a more or less prolonged deviation from the Veteran's normal method of behavior due to mental disease - the VA examiner opined that the Veteran was experiencing PTSD prior to the armed robbery in conjunction with substance abuse.  In light of this evidence, the Board finds that the Veteran has met his burden in this appeal and the preponderance of the evidence demonstrates that the Veteran's discharge under other than honorable conditions is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303; 38 C.F.R. §§3.12, 3.354.


ORDER

The Veteran's character of discharge under other than honorable conditions for the period from September 20, 1966 to July 23, 1968 is not a bar to VA benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


